  Case 18-11681         Doc 29     Filed 10/17/18 Entered 10/17/18 09:34:23              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-11681
         SIERRA O HOGAN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/20/2018.

         2) The plan was confirmed on 06/11/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/17/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-11681         Doc 29         Filed 10/17/18 Entered 10/17/18 09:34:23                   Desc Main
                                         Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                     $255.00
        Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                         $255.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $92.04
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $12.24
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $104.28

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim         Claim        Principal      Int.
Name                                    Class   Scheduled      Asserted      Allowed         Paid         Paid
ACCOUNT RESOLUTION SVC              Unsecured         397.00           NA            NA            0.00       0.00
AFNI                                Unsecured         472.00           NA            NA            0.00       0.00
CAVALRY PORTFOLIO SVCS LLC          Unsecured         274.72           NA            NA            0.00       0.00
CBE GROUP                           Unsecured      3,933.00            NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE     Secured              NA       3,014.20      3,014.20        150.72        0.00
CITY OF CHICAGO DEPT OF FINANCE     Unsecured      2,600.00            NA            NA            0.00       0.00
COMMONWEALTH EDISON                 Unsecured            NA       4,539.55      4,539.55           0.00       0.00
CREDIT ACCEPTANCE CORP              Unsecured      9,443.00       8,685.04      8,685.04           0.00       0.00
DIRECTV                             Unsecured         973.02           NA            NA            0.00       0.00
ELITE AUTO CREDIT                   Unsecured      5,900.00            NA            NA            0.00       0.00
GM FINANCIAL                        Secured       17,000.00     18,265.24      18,265.24           0.00       0.00
IC SYSTEMS                          Unsecured         336.00           NA            NA            0.00       0.00
Municipal Collection Service Inc.   Unsecured         300.00           NA            NA            0.00       0.00
NPRTO ILLINOIS LLC                  Unsecured            NA         371.44        371.44           0.00       0.00
SPEEDY CASH                         Unsecured         496.00        293.86        293.86           0.00       0.00
ST IL TOLLWAY AUTHORITY             Unsecured      2,000.00       2,762.10      2,762.10           0.00       0.00
SW CREDIT SYSTEMS INC               Unsecured         373.00           NA            NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC           Unsecured         554.41           NA            NA            0.00       0.00
UNIFUND CCR PARTNERS                Unsecured      2,326.55       1,371.35      1,371.35           0.00       0.00
US DEPT OF EDUCATION                Unsecured     45,135.00     48,700.40      48,700.40           0.00       0.00
US DEPT OF EDUCATION                Unsecured     25,953.00     28,294.90      28,294.90           0.00       0.00
Virtuoso Sourcing Grou              Unsecured         337.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-11681         Doc 29      Filed 10/17/18 Entered 10/17/18 09:34:23                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $21,279.44            $150.72              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $21,279.44            $150.72              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $95,018.64                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $104.28
         Disbursements to Creditors                               $150.72

TOTAL DISBURSEMENTS :                                                                          $255.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/17/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
